ORDER
Per curiam:
Appellant Quartez Edwards (“Edwards”) was convicted after a jury trial in the Jackson County Circuit Court of two counts of second-degree domestic assault, section 565.073, and the violation of a protective order, sections 455.010, 455.045, 455.050, 455.085. These convictions arose out of a series of confrontations and an altercation that Edwards had with his former girlfriend (the “Victim”) and the Victim’s sister on April 9 and 10 of 2014. On appeal, Edwards claims the trial court erred in overruling his objection to the admission of remote-in-time testimonial evidence of prior bad acts of threats to kill the Victim, which caused incurable prejudice. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).